Title: [August 1784]
From: Adams, John Quincy
To: 



      Sunday August 8th. 1784.
      
      
       Left London, travelled to Sittingbourne. 43. miles.
      
      
       
        
   
   In the latter part of Dec. 1783, JA and JQA traveled from London to Bath via Oxford, but were unable to remain long at the famous spa because of the unsettling news that the Dutch loan which JA had obtained the previous summer had been overdrawn. Although JA’s health had improved little during his short stay in England, he and JQA left London on 2 Jan. 1784 for Amsterdam in order to secure another loan. They arrived at The Hague ten days later, after a long, exhausting, and disagreeable journey across the channel and a difficult trip, partially by foot, across the Dutch islands of Goeree and Over Flackee and then to the mainland by iceboat (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:151–154; JQA to Peter Jay Munro, 13, 16 Jan. 1784, NNMus).


        
   
   During winter and spring at The Hague, JQA was “wholly devoted to his studies” and giving JA “intire Satisfaction” with his work (Book of Abigail and JohnThe Book of Abigail and ohm Selected Letters of the Adams Family, 1762-1784, ed. L. H. Butterfield, Marc Friedlaender, and Mary-Jo Kline, Cambridge, 1975., p. 374). In these months JQA completed a 237-page English translation of the Aeneid (M/JQA/45, Adams Papers, Microfilms, Reel No. 240), a 462-page French translation of Suetonius’ Lives of the Twelve Caesars (M/JQA/44, same, Reel No. 239), and a 60-page French translation of Tacitus’ Life of Gnaeus Julius Agricola (same).


        
   
   JQA’s studies were interrupted by his trip to London in May 1784. For some time AA had entertained the hope of eventually joining her husband in Europe, but it was not until the completion of the Definitive Treaty and the prospect of termination by congress of JA’s commission in the near future that JA wrote and insisted that she and AA2 join him and JQA as soon as they were able to come. Believing that AA and AA2 would take passage on John Callahan’s ship, scheduled to sail in April 1784, JA sent JQA to London in May to meet his mother and sister. JQA’s trip served a double purpose, as JA also wanted him to visit the House of Commons and the law courts. But as the weeks went on with no sign of the Adams women, JA impatiently recalled his son, remarking that “you have had a Taste of the Eloquence of the Bar and of Parliament: but you will find Livy and Tacitus, more elegant, more profound and Sublime Instructors, as well as Quinctilian Cicero and Demosthenes” (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:156; Book of Abigail and JohnThe Book of Abigail and ohm Selected Letters of the Adams Family, 1762-1784, ed. L. H. Butterfield, Marc Friedlaender, and Mary-Jo Kline, Cambridge, 1975., p. 363–364; AA to JA, 3 Jan. 1784; Isaac Smith Sr. to JA, 13 March 1784; JQA to JA, 20 May, 1 June 1784; JA to JQA, 28 May, 21 June 1784, all in Adams Papers).


        
   
   In late July, a month after JQA’s return to The Hague, he and his father received word that AA and AA2 had arrived in London and were staying at Osborn’s Adelphi Hotel. On 30 July, JQA was in London, and within a little more than a week the Adamses were joined by JA (William Vans Murray to JQA, 23 July; JQA to JA, 30 July; JA to JQA, 1 Aug., Adams Papers). The whole family soon left for Paris and Auteuil, where JQA was to remain until the following May, when he returned to America. Throughout the remainder of 1784, JQA continued with his classical studies, making another English translation of Horace’s Art of Poetry (M/JQA/45, Adams Papers, Microfilms, Reel No. 240) and a 253-page English translation of Sallust’s History of Catiline (M/JQA/27, same, Reel No. 222); possibly he continued his English translations of Tacitus (M/JQA/45, same, Reel No. 240), whose works he had begun earlier in the year. JQA’s scattered and somewhat sketchy diary entries from this point until the end of the year, when he began a more complete day-by-day accounting of his activities, are supplemented in part by AA2’s journal.


       
      
      

      
       9th.
      
      
      
       Monday arrived at Dover and sailed for Calais.
      
      
       
        
   
   The trip from London to Paris is reported in fuller detail by AA2 (Jour. and Corr.Journal and Correspondence of Miss Adams, Daughter of John Adams,... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841-[1849]; 3 vols., 1:7–14).


       
      
      

      
       10th.
      
      
      
       Tuesday 5. A. M. arrived at Calais, in the afternoon took Post, and went as far as Boulogne, 4. Posts.
      
      

      
       11th.
      
      
      
       Wednesday went from Boulogne to Amiens.
      
      

      
       12th.
      
      
      
       Thursday, from Amiens to Chantilly.
      
      

      
       13th.
      
      
      
       Friday, visited the curiosities at Chantilly. Arrived at Paris.
      
      
       
        
   
   The Adamses visited the seat of the Prince of Condé and saw his kennel, stables, theater, and gardens (sameJournal and Correspondence of Miss Adams, Daughter of John Adams,... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841-[1849]; 3 vols., p. 11–14).


       
      
      

      Sunday August 15th. 1784.
      
      
       Dined at Mr. Barclay’s.
      
       

      Monday 16th.
      
      
       Dined at Mr. Hartleys.
      
      

      Tuesday 17th.
      
      
       Moved out to Auteuil.
      
      
       
        
   
   Over the course of the preceding four months, JA in correspondence with Thomas Barclay had made arrangements to rent the house in which he and JQA had obtained apartments shortly after the signing of the Definitive Treaty (entry for 10 Aug. 1783, note 2, above). The Hôtel de Rouault and the Adamses’ life there are colorfully described by AA in Howard C. Rice Jr., ed., The Adams Family in Auteuil, 1784–1785 . . ., MHS Picturebook, Boston, 1956.


       
      
      

      Wednesday 18th.
      
      
       Coll. Humphreys arrived.
      
      
       
        
   
   David Humphreys, a former aide-decamp to Washington, was appointed on 12 May secretary to the Commission (which included JA, Franklin, and Jefferson) to negotiate treaties of amity and commerce with foreign powers (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774-1789, Washington, 1904-1937; 34 vols., 27:375). Humphreys later became known as one of the Hartford Wits.


       
      
      

      
       19th.
      
      
      
       Thursday went into Paris shopping.
      
      

      Saturday. 21st.
      
      
       Went to Paris. Gave Gregson a watch to repair. Am to have it again, Wednesday next.
      
      

      Sunday August 22d.
      
      
       Mr. Jefferson and his Daughter, Coll: Humphreys, and Genl. dined with us.
      
      
       
        
   
   Martha Jefferson had only recently arrived with her father in Paris from America. She remained in France, attending school and studying French, until the end of Jefferson’s diplomatic mission in 1789 (Edward T. James and others, eds., Notable American Women, 1607–1950: A Biographical Dictionary, 3 vols., Cambridge, 1971).


       
       
        
   
   Left blank in MS. Probably Tadeusz Kosciuszko, who sailed from New York on 15 July and left Paris for Poland on 27 Aug. (AA2, Jour. and Corr.Journal and Correspondence of Miss Adams, Daughter of John Adams,... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841-[1849]; 3 vols., 1:16; Memorial Exhibition: Thaddeus Kosciuszko . . . Revealed in a Collection of Autograph Letters by Him . . . Being the Collection Formed by Dr. and Mrs. Alexander Kahanowicz, N.Y., [1927], introduction, p. 3, text, p. 14).


       
      
      

      
       24th.
      
      
      
       Tuesday morning. Went to Paris.
      
       

      
       25th.
      
      
      
       Wednesday dined at the Abbé de Chalut’s.
      
      

      Thursday 26th.
      
      
       Went to Gregson’s for Watches. He was not at home.
      
      

      
       27th.
      
      
      
       Friday dined with the Abbés at Passi.
      
      

      Saturday28th.
      
      
       We had a large Company to dine with us.
      
      
       
        
   
   The company included the Abbés Arnoux, Chalut, and Mably, Benjamin Franklin, David Hartley, and John Paul Jones (AA2, Jour. and Corr.Journal and Correspondence of Miss Adams, Daughter of John Adams,... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841-[1849]; 3 vols., 1:17).


       
      
      

      
       30th.
      
      
      
       Monday afternoon went into Paris. Subscribed for the Journal de Paris. Drank tea with Mrs. Valnais.
      
      
       
        
   
   Mrs. Joseph Dupas de Iden de Valnais, née Eunice Quincy (1760–1793), daughter of Henry Quincy (1727–1780) and distant cousin of JQA. Eunice married Valnais in 1781 while he served as French consul in Boston. He was recalled to France shortly thereafter (Descendants of Edmund Quincy, comp. HollyDescendants of Edmund Quincy, 1602-1637, Who Settled in What is Now Quincy, Massachusetts in 1635, comp. H. Hobart Holly, Quincy, 1977., p. 8; Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 14:667–670).


       
      
     